     Case 1:20-cv-01442-NONE-SKO Document 16 Filed 04/01/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HELIODORO A. SILVA,                                No. 1:20-cv-01442-NONE-SKO (HC)
12                        Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
13            v.                                        RESPONDENT’S MOTION TO DISMISS
14   GIGI PATTERSON, Warden,                            (Doc. Nos. 25, 27)
15                        Respondent.
16

17            Petitioner Heliodoro Silva is a state prisoner proceeding pro se and in forma pauperis with

18   a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, raising a total of 13 claims for

19   federal habeas relief. In December 2020, respondent Gigi Patterson moved to dismiss the habeas

20   petition due to petitioner’s alleged failure to first exhaust his claims 7 to 13 by first presenting

21   them to the state’s highest court for review.1 (Doc. No. at 1.) Pursuant to 28 U.S.C. §

22   636(b)(1)(B) and Local Rule 302, the instant federal habeas petition was referred to a United

23   States Magistrate Judge.

24            Petitioner failed to timely oppose respondent’s motion to dismiss his claims 7 to 13 before

25   the findings and recommendations were issued in January 2021. (Doc. No. 13.) In the findings

26   and recommendations, the magistrate judge noted that while petitioner attempted to present his

27

28   1
         There are no disputes that petitioner’s claims 1 to 6 have been properly exhausted in state court.
                                                         1
     Case 1:20-cv-01442-NONE-SKO Document 16 Filed 04/01/21 Page 2 of 3


 1   claims 7 to 13 in state court, the California Court of Appeal dismissed those claims on procedural

 2   grounds. (Id. at 3–4) (citing Doc. Nos. 11-25, 11-26, 11-27, 11-29, 11-31). Because those claims

 3   for relief were not denied on the merits, the magistrate judge found that petitioner had failed to

 4   properly exhaust his state judicial remedies with respect to those claims before bringing this federal

 5   habeas petition as require by § 2254(b)(1). (Id. at 4–5.)

 6          After the findings and recommendations were issued, respondent filed objections thereto,

 7   as well as his untimely opposition to respondent’s motion to dismiss. (Doc. Nos. 14, 15.)

 8   Because courts should “construe liberally the filings and motions of a pro se inmate in a civil

 9   suit,” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010), the court has exercised its

10   discretion to consider petitioner’s untimely opposition to the pending motion to dismiss.

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the undersigned has

12   conducted a de novo review of the case and finds the pending findings and recommendations to

13   be supported by the record and proper analysis. Petitioner’s opposition and objections fail to

14   persuade the court otherwise. Petitioner raises various unsubstantiated arguments—such as the

15   argument that the California Court of Appeal’s denials of his state habeas petitions were an

16   attempt to “harass” him—and continues to insist, in a conclusory manner, that his state habeas

17   petitions as to claims 7 to 13 were denied on the merits by the state appellate court, even though

18   the language of those appellate orders refutes his argument. (Doc. No. 15 at 2–3.) Petitioner’s

19   other arguments have been addressed by the magistrate judge and the California Court of Appeal.

20          The court must now turn to whether a certificate of appealability should be issued. A
21   petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

22   denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

23   Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of

24   appealability only if “reasonable jurists could debate whether (or, for that matter, agree that) the

25   petition should have been resolved in a different manner or that the issues presented were

26   ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484
27   (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the present case, the

28   court finds that reasonable jurists would not find the court’s determination that the petition should
                                                        2
     Case 1:20-cv-01442-NONE-SKO Document 16 Filed 04/01/21 Page 3 of 3


 1   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

 2   Therefore, the court declines to issue a certificate of appealability.

 3          Accordingly, the court ORDERS as follows:

 4          1.      The findings and recommendations issued on January 14, 2021, (Doc. No. 13), are

 5                  ADOPTED;

 6          2.      Respondent’s motion to dismiss petitioner’s claims 7 to 13 (Doc. No. 10) is

 7                  GRANTED; and

 8          3.      The matter is REFERRED back to the assigned magistrate judge pursuant to 28

 9                  U.S.C. § 636(b)(1)(B) and Local Rule 302 for further proceedings.

10   IT IS SO ORDERED.
11
        Dated:     April 1, 2021
12                                                          UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
